Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 19, 2022

                                    No. 04-22-00453-CV

                                   CITY OF LAREDO,
                                       Appellant

                                             v.

                                     Fausto TORRES,
                                         Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2021-CVF-000333-D1
                            Honorable Joe Lopez, Judge Presiding


                                      ORDER
       On October 18, 2022, appellee filed an unopposed motion requesting an extension of
time to file appellee’s brief. Appellee’s motion is GRANTED. Appellee’s brief is due no later
than November 10, 2022.



                                                  _________________________________
                                                  Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2022.



                                                  _________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court